Case 2:18-cr-00162-JLR Document 168-12 Filed 10/28/19 Page 1 of 19
                                       Page i of 19




                 IN     THE   UNITED    STATES      DISTRICT    COURT
                      WESTERN     DISTRICT         OF WASHINGTON
                                      AT     SEATTLE
UNITED    STATES     OF AMERICA,


                               Plaintiff,            No.   CR18-1 62JLR
vs.


HANY VELETANLIC


                              Defendant (s) .



                     VERBATIM REPORT          OF   TELEPHONE    CALL
                              (FROM   TAPED     PROCEEDINGS)



Audio    file   name:      Exhibit      17



Date    and   time   of   call:       Unknown



Participants:         Hany Veletanlic           and Unidentified        Speaker



Produced for Assistant United States Attorneys                         Thomas Woods
and Matthew Diggs




(Transcribed by:          Adrienne Kuehl)




                      CATHERINE H.     VERNON   & ASSOCIATES,   LLC




                                                                                      000156
     Case 2:18-cr-00162-JLR Document 168-12 Filed 10/28/19 Page 2 of 19
                                                      Page 2 of 19



             (CALL       INITATION NOT                TRANSCRIBED)

              HR.    VELETANLIC:                 J    (phonetic).


             UNIDENTIFIED             SPEAKER:              Hello.


             MR.    VELETANLIC:              Hey.


             UNIDENTIFIED             SPEAKER:              Hey.


             MR.    VELETANLIC:              Hey,          do    you have             --    do    you have my


     phone    or my wallet             nearby?


             UNIDENTIFIED             SPEAKER:              Um,       yeah.           Shoot,          sorry.           I,       uh


           yep,    had    dinner       and       then       forgot          I       was    going       to    turn       that


10   on.     Give    me       just    a minute.


11           HR.    VELETANLIC:              I       got    to       get    a       number       off    of       it.        I


12   don’t    know       if    you    got    my       email.


13           UNIDENTIFIED             SPEAKER:              Yeah.           I       did.        Yeah.        Give me             a


14   minute.        I’ll       turn    it    on.


15           MR.    VELETANLIC:              It’s          in the wallet                   as well.              There’s

16   a   card.


17           UNIDENTIFIED             SPEAKER:              Oh,       okay.


18           HR.    VELETANLIC:              Is       there          like       a    (Inaudible)             --


19           UNIDENTIFIED             SPEAKER:              (Inaudible)                   you    said       --


2o           HR.    VELETANLIC:              There’s             a   business              card       for    like       an


21   Aerosol       (phonetic)          or    something                like          that.        Do    you see          it?


22           UNIDENTIFIED             SPEAKER:              Yeah.           Aerosol.


23           MR.    VELETANLIC:              Yeah,          what’s          the       --    what’s          the


24   number?


25           UNIDENTIFIED             SPEAKER:              Yep.
                               CATHERINE H.           VERNON & ASSOCIATES,                      LLC




                                                                                                                                     000157
     Case 2:18-cr-00162-JLR Document 168-12 Filed 10/28/19 Page 3 of 19
                                                      Page 3 of 19



             HR.    VELETA_NLIC :               (206)


             UNIDENTIFIED                SPEAKER:           (206)       468    --


             MR.    VELETA_NLIC:                468    --


             UNIDENTIFIED                SPEAKER:           5    --    5835.


             MR.    VELETANLIC:                 5835.           And    it’s    for          Brenton


     (phonetic) ?          The       first       name       is    Brenton?


             UNIDENTIFIED                SPEAKER:           Brenton.


             MR.    VELETANLIC:                 Okay,       good.


             UNIDENTIFIED                SPEAKER:           Yeah.


10           MR.    VELETA_NLIC:                (206)       468-5835.              Okay.


11           UNIDENTIFIED                SPEAKER:           That’s       correct,             yeah.


12           HR.    VELETA_NLIC:                Okay.           When    you    fire          up my phone,


13   just    double       check          that’s       the       same    number.             And     if   it’s   not,


14   email    me,    please,             like    right          away.


15           Hey,    is    --       is    this       Jerry       situation                  Alex     said   that


16   he    handled    it.           But    is    --    is       this    handled?


17           UNIDENTIFIED                SPEAKER:           You       know,    I    don’t          really   know


18   anything       about       what       went       on.        But    --


19           HR.    VELETA_NLIC:                He    neither.           (Inaudible)                --


2o           UNIDENTIFIED                SPEAKER:                 from what             I    can    tell,   uh,


21   it’s    --    Jerry’s          just    like       --       just    kind       of       went   off    the


22   handle.        And    I    just             I    --    I    literally          talked          to   him on


23   the    phone    for       an    hour       and    ten minutes             last          night.


24           MR.    VELETANLIC:                 About       what?        What?


25           UNIDENTIFIED                SPEAKER:           He    just
                               CATHERINE H.           VERNON & ASSOCIATES,                   LLC




                                                                                                                       000158
     Case 2:18-cr-00162-JLR Document 168-12 Filed 10/28/19 Page 4 of 19
                                   Page 4 of 19



           MR. VELETANLIC:      I don’t -- I don’t understand

           UNIDENTIFIED SPEAKER:            kind of started --

           MR. VELETANLIC:      -- what it is there’s to talk about.

           UNIDENTIFIED SPEAKER:         He just

           MR. VELETANLIC:      Is this too much for him?

           UNIDENTIFIED SPEAKER:         Yeah, kinda.   I mean, he just

     started talking about how you’re selfish, and all of this

     stuff.    And I was like, Jerry, you know

           MR. VELETANLIC:      What?

i0         UNIDENTIFIED SPEAKER:            none of us, we’re all --

ii   it’s like -- I -- I don’t know.          I just didn’t understand

12   where he was coming from.          But he was like, "Tell Hany

13   don’t" --

14         MR. VELETANLIC:      Does he -- does he not want to feed

15   the kitties, or

16         UNIDENTIFIED SPEAKER:        Uh, he didn’t say anything

17   about -- no, he’s still taking care of the kitties.            He

18   just --

19         MR. VELETA_NLIC:     I don’t understand what -- what got

2o   him       what is it?    What’s (Inaudible)?

21         UNIDENTIFIED SPEAKER:         I don’t know, man.   I don’t

22   know, man.     He just said, "Tell Hany do not send me any

23   more emails.     I don’t want to, you know, contact -- I don’t

24   want him to contact me anymore."          And I said, well, okay.

25   I’ll tell Hany that.       But whatever.
                      CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                          000159
     Case 2:18-cr-00162-JLR Document 168-12 Filed 10/28/19 Page 5 of 19
                                   Page 5 of 19



           MR. VELETANLIC:     Yeah, this is pretty insane.          This --

     this is actual --

           UNIDENTIFIED SPEAKER:       Yeah.

           MR. VELETANLIC:     -- insanity.        This is like, um -- uh,

     Alex told me that he like went bananas crazy.             Um, and --

           UNIDENTIFIED SPEAKER:       Yeah.

           MR. VELETANLIC:     -- I --

           UNIDENTIFIED SPEAKER:       He’s like, "I’m gonna call --

     I’m gonna call -- can you tell me how to get a hold                get

i0   a hold of Brown?"      And I said, "No, Jerry."        I said

ii         MR. VELETANLIC :     (Inaudible).

12         UNIDENTIFIED SPEAKER:           "But first of all .... I

13   don’t know.    I don’t know.

14         MR. VELETANLIC:     So --

15         UNIDENTIFIED SPEAKER:       But I said, first of all,

16   they’re not going to talk to you.            They’re just going to

17   think you’re some babbling crazy person.            I said, you’re

18   not gonna -- like I don’t know what you’re trying to do.

19   But that would be like trying to call somebody’s doctor and

2o   get information.      They’d be like, uh, no, we’re not going

21   to talk to you.

22         MR. VELETANLIC:     Yeah.

23         UNIDENTIFIED SPEAKER:       You know what I mean?

24         MR. VELETANLIC:     Yeah.     Especially now that we’re

25   getting
                       CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                               000160
     Case 2:18-cr-00162-JLR Document 168-12 Filed 10/28/19 Page 6 of 19
                                               Page 6 of 19



             UNIDENTIFIED SPEAKER:                   So    I    don’t      --   I    don’t       know.

             HR.    VELETANLIC:          Dude,       the       guy needs        fucking help.                   J




             UNIDENTIFIED SPEAKER:                   So basically,              just,          uh,    let him




             MR.    VELETANLIC:          (Inaudible).

             UNIDENTIFIED          SPEAKER:                cool off and just let him

     be.     I    don’t    know.


             MR.    VELETANLIC:          There was no                reason or there was

10   nothing       about    anything       that      would       cause       a man        to    react      the


11   way he       reacted.        This   is    insane.


12           UNIDENTIFIED          SPEAKER:          Yeah.


13           MR.    VELETANLIC:          Unbelievable.                 I   had --         I    know how he


14         how he       flipped    out   when       Courtney          (phonetic)              asked him,

15   "Hey,       have   you seen Hany?              Richard was            asking about him."


16           UNIDENTIFIED SPEAKER:                   Uh huh.           Uh huh.

17           HR.    VELETANLIC:          And he’s          like,       "Oh,     my god.              He   got


18   arrested.          Okay.      Don’t      tell    anybody.             He   got       arrested."


19   And she       goes    and tells       everybody.                Remember how we were

2o   gonna       keep that      quiet    and --


21           UNIDENTIFIED          SPEAKER:          Yeah.           Yeah.

22           MR.    VELETANLIC:          So    --


23           UNIDENTIFIED          SPEAKER:          Yeah.

24           MR.    VELETANLIC:          --    this       is    insane.


25           UNIDENTIFIED          SPEAKER:          He’s       an    intelligent              person,      but
                             CATHERINE M.      VERNON & ASSOCIATES,                 LLC




                                                                                                                    000161
     Case 2:18-cr-00162-JLR Document 168-12 Filed 10/28/19 Page 7 of 19
                                   Page 7 of 19



     it’s -- it’s like there’s something              somehow -- it’s

     almost -- okay, it’s like this.            It’s like someone who has

     had a PTSD anxiety attack.         Where there’s no reason or --

     you don’t understand why --

             MR. VELETANLIC:    That’s what Alex said.

             UNIDENTIFIED SPEAKER:          someone freaked out to that

     extent.     Well, something touched a nerve.         Who knows what.

     And he just

             MR. VELETANLIC:    That’s --

i0           UNIDENTIFIED SPEAKER:          kind of had an episode.

ii           MR. VELETANLIC:    -- what’s Alex told me, yeah.

12           UNIDENTIFIED SPEAKER:      Yeah.     Yeah.

13           MR. VELETANLIC:    That’s what Alex told me.        He     he   -


14   - he like -- so actually, despite Alex not -- you know,

15   didn’t really trust that Alex was going to be able to

16   handle this.     I guess he’s been trying to calm the guy

17   down.     But this is --

18           UNIDENTIFIED SPEAKER:      Yeah, between him and I, I

19   think -- I think we’re good.         He still was ranting to me

2o   via text.     And you know,    (Inaudible) tell him not to email

21   me anymore.     And I said, yeah, well, all right.          You know,

22   it’ s fine.

23           MR. VELETANLIC:    Okay.    No, believe me.      Believe me, I

24   won’t.     But, uh, this is -- this is something that has put

25   me in a situation.        In a very, very, very serious
                      CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                                 000162
     Case 2:18-cr-00162-JLR Document 168-12 Filed 10/28/19 Page 8 of 19
                                   Page 8 of 19



     situation.    And

           UNIDENTIFIED SPEAKER:       Oh, yeah.

           MR. VELETANLIC:     Very, very serious situation.        And I

     am -- we’re getting ready for sentencing.          And I am trying



           UNIDENTIFIED SPEAKER:       Yeah, in like two weeks.

           MR. VELETANLIC:     Yeah.   And I’m trying to explore

     everything humanly possible so I can -- I can -- I can have

         you know, so I can have the sentencing be done, and then

i0   I can actually have a -- go into appeals, and have a

ii   retrial and all that stuff.        You know what I mean?

12         UNIDENTIFIED SPEAKER:       Uh huh.

13         MR. VELETANLIC:     And I’m fighting so I can, you know -

14   - and the chances are they’re gonna             I mean, they’re

15   gonna -- they’re gonna -- they’re gonna fight hard to keep

16   me in prison, you know what I mean?

17         UNIDENTIFIED SPEAKER:       Well, sure.

18         MR. VELETANLIC:     So I never (Inaudible) you know.

19         UNIDENTIFIED SPEAKER:       It’s an uphill battle because -

2o

21         MR. VELETA_NLIC:    But I never --

22         UNIDENTIFIED SPEAKER:          (Inaudible) --

23         MR. VELETANLIC:     -- I did not think that I was           that

24   I was in here and that I had such a loose end out there.               I

25   did not think that until just yesterday.           Finding out the
                      CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                                000163
     Case 2:18-cr-00162-JLR Document 168-12 Filed 10/28/19 Page 9 of 19
                                   Page 9 of 19



     lunacy.   And here’s the position I’m in.          I can’t say, hey,

     J and Alex, go get my -- you know, all my -- all my stuff

     from Jerry.     You know what I mean?        It’s just that I can’t

     burden you guys with that.       So I’m just gonna leave it.

     I’m just gonna leave it at that.         And then when I’m able to

     deal with it, I’ll deal with it.

           But dealing with from prison, it’s hard.          Dealing with

         you know, doing anything from prison, it’s -- it’s near

     impossible.

i0         UNIDENTIFIED SPEAKER:      Well, sure.

ii         MR. VELETANLIC:      (Inaudible) how it is.

12         UNIDENTIFIED SPEAKER:      Yeah.

13         MR. VELETANLIC:     And then for him to pull that on me -

14   - to pull this insanity in a way that Alex --

15         UNIDENTIFIED SPEAKER:      Well, that’s -- that’s why --

16   that’s why I was like, I don’t even know what’s going on,

17   Jerry.    But you know, this is -- like you got to know that

18       you know, it was just completely unreasonable, so.

19         MR. VELETANLIC:     This is -- this is beyond

2o   unreasonable.     This is like some sort of lunacy that he has

21   made up in his mind that no one can understand.           It was

22   it’s -- I didn’t want to -- I didn’t even want you bother

23   you with it.

24         UNIDENTIFIED SPEAKER:      Yeah.

25         MR. VELETANLIC: I mean, it’s not something that --
                     CATHERINE M. VERNON & ASSOCIATES, LLC


                                                                            000164
     Case 2:18-cr-00162-JLR Document 168-12 Filed 10/28/19 Page 10 of 19
                                   Page i0 of 19



      that -- I mean, it’s -- you know, why should I -- you’ve

      got stuff to deal with.      So why should I -- you know, I

      don’t need to -- didn’t

           UNIDENTIFIED SPEAKER:        Yeah.

           MR. VELETANLIC:      -- you didn’t need to worry about it.

      So I figure, okay, well, it doesn’t matter.            And for him --

           UNIDENTIFIED SPEAKER:        Uh huh.

           MR. VELETANLIC:      So -- so did you know            do you know

      if he did contact anybody?

i0         UNIDENTIFIED SPEAKER:        Oh, like I said, I know he, um,

ii    called Greg or --

12         MR. VELETANLIC:      How?

13         UNIDENTIFIED SPEAKER:           sent Greg a text.

14         MR. VELETANLIC:      How?

15         UNIDENTIFIED SPEAKER:        And he just sent him a text.

16         MR. VELETANLIC:      How did -- how did he get Greg’s

17   number?

18         UNIDENTIFIED SPEAKER:        And he called me.        He says --

19   well, he -- I gave him Greg’s number before I knew anything

2o    about what the heck was going on.

21         MR. VELETANLIC:      Okay.    Okay.     No problem.

22         UNIDENTIFIED SPEAKER:        So you know, that’s          that’s

23    on me.   But I didn’t -- I didn’t --

24         MR. VELETA_NLIC:     (Inaudible) --

25         UNIDENTIFIED SPEAKER:        Oh, yes.     What?   I already did.
                       CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                               000165
     Case 2:18-cr-00162-JLR Document 168-12 Filed 10/28/19 Page 11 of 19
                                   Page ii of 19



             HR. VELETANLIC:     Hey, don’t worry about any of this.

             UNIDENTIFIED SPEAKER:       Yeah.

             MR. VELETANLIC:     Because (Inaudible) --

             UNIDENTIFIED SPEAKER:       I said -- yeah.

             MR. VELETANLIC:     -- worse.       He is -- what -- what Art

     has done was filthy low.        Was filthy.

             UNIDENTIFIED SPEAKER:       Uh huh.

             MR. VELETANLIC:     What Jerry has done is insane.

             UNIDENTIFIED SPEAKER:       Well, it’s not -- like I said,

i0    something switched.       And that’s why I didn’t know.       And it

ii   was

12           MR. VELETANLIC:     Yeah.

13           UNIDENTIFIED SPEAKER:           kind of like, "Hey, do you

14   have -- do you know how to get in contact with that

15    investigator? .... Yeah, sure.       Here.     This is -- this is

16   him."     Because Alex

17           MR. VELETA_NLIC:    Can you -- can you tell Greg -- can

18    you tell Jerry --

19           UNIDENTIFIED SPEAKER:           said basically -- uh huh.

2o           MR. VELETANLIC:     -- do not         do not -- I mean, I just

21    in my previous email said, "Do not contact anybody.            You’re

22   unstable.      Do not contact anybody.        We’re getting ready for

23    sentencing.     Do not contact anybody."

24           UNIDENTIFIED SPEAKER:       Uh huh.

25           MR. VELETANLIC:     Can you -- can you please send him
                       CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                              000166
     Case 2:18-cr-00162-JLR Document 168-12 Filed 10/28/19 Page 12 of 19
                                       Page 12 of 19



      (Inaudible)

             UNIDENTIFIED SPEAKER:         Oh, he knows.      I told him that.

     Yeah.

             MR. VELETA_NLIC:    Okay.

             UNIDENTIFIED SPEAKER:         We -- we did talk via text.

             MR. VELETANLIC:    When did you talk to him last time?

             UNIDENTIFIED SPEAKER:         Oh, less than an hour ago.

             MR. VELETANLIC:     Oh.     What did he say?

             UNIDENTIFIED SPEAKER:         Basically, "Tell Hany he’s

i0    selfish.     I don’t want to talk to him anymore."              And --

ii           MR. VELETANLIC:     Okay.

12           UNIDENTIFIED SPEAKER:            just, you know,       (Inaudible).

13    I was like, okay, yeah.

14           MR. VELETANLIC:    At this point, I kind of have to say

15    okay, no problem.      But dude, you’re crazy.           Like --

16           UNIDENTIFIED SPEAKER:         Uh huh.

17           MR. VELETANLIC:     -- like okay.          Like trust me, I won’t

18    talk to you.     But holy fuck.        Can I        can I rely that he’s

19       I mean, did it sound like he’s not going to do anything?

2o           UNIDENTIFIED SPEAKER:         I don’t think so.        However,

21    from what I saw, I -- I can’t say.               You know what I mean?

22           MR. VELETANLIC:     Okay.      Alex --

23           UNIDENTIFIED SPEAKER:         But we both tried to calm him

24    down so much.

25           MR. VELETANLIC:     (Inaudible) --
                       CATHERINE M. VERNON & ASSOCIATES,      LLC




                                                                                   000167
     Case 2:18-cr-00162-JLR Document 168-12 Filed 10/28/19 Page 13 of 19
                                    Page 13 of 19



              UNIDENTIFIED SPEAKER:        I called Greg.    I texted Greg.

     And I sent Greg an email.            I said, uh --

              MR. VELETANLIC:     Just don’t worry about this

              UNIDENTIFIED SPEAKER:           you know, "Don’t worry

      about .... you know, I said, "I heard something.            And I

      don’t really know what’s going on.            But I really wouldn’t

     worry about it.       So don’t ....

              MR. VELETANLIC:     Okay.

              UNIDENTIFIED SPEAKER:           you know, it’s just.

i0            MR. VELETANLIC:     Dude, that is

ii            UNIDENTIFIED SPEAKER:       Yeah.

12            MR. VELETA_NLIC:    -- that is such a         that is such a

13    (Inaudible).

14            UNIDENTIFIED SPEAKER:       Well, here.     Let me go back.

15   What I was saying was after he got the number -- because I

16   had texted Jerry and I said

17            MR. VELETANLIC:     Yeah.

18            UNIDENTIFIED SPEAKER:           "I haven’t talked to Alex in

19    a couple -- or I haven’t seen Alex in a couple days.                 Is he

2o    all right?"     You know.     He sounded worried about something.

21   Because Alex, uh, called me on Monday and he said, "I need

22    to talk to you."      And so -- and I said, "Is everything

23    okay?"     And Jerry goes, "Oh, yeah.         Everything’s just fine.

24    Oh, by the way, do you have Greg’s phone number?"              Uh,

25    yeah.
                        CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                                   000168
     Case 2:18-cr-00162-JLR Document 168-12 Filed 10/28/19 Page 14 of 19
                                             Page 14 of 19



            HR.    VELETANLIC:          (Inaudible)             on you.


            UNIDENTIFIED SPEAKER:                  And then like                 the next day,


      yesterday,        total    flip   the    switch          crazy.        So


            MR.    VELETANLIC:          Yeah.           Wow.


            UNIDENTIFIED          SPEAKER:                like    called ten times.                          Sent


      several


            MR.    VELETANLIC:          You mean          (Inaudible)                --


            UNIDENTIFIED          SPEAKER:                sent    several             texts.           And


            MR.    VELETANLIC:          You called -- he                   called you or you


10    called him?


11          UNIDENTIFIED SPEAKER:                   Oh,    no.        He             he    started

12    calling me.


13          MR.    VELETANLIC:          Ten    times?


14          UNIDENTIFIED          SPEAKER:         And Alex.               Oh,       at    least.        Yeah.


15          HR.    VELETANLIC:          Did    you       try    and    tell          him    like,       dude,


16    you   need   --    you    need mental         help.        Like       dude,          that    --


17          UNIDENTIFIED          SPEAKER:          Well,       like       but       --


18          HR.    VELETANLIC:          --    (Inaudible).


19          UNIDENTIFIED          SPEAKER:                well,       like       I    said,       we    had    an


2o   hour    and   ten minute       phone      conversation                last       night.


21    (Inaudible)        trying    to   calm him down.                 And       --


22          HR.    VELETANLIC:          Like       by    the    time       you were          able


23    (Inaudible)        conversation         --


24          UNIDENTIFIED          SPEAKER:                like    you’ re            --    you’ re


25    thinking     --
                           CATHERINE H.       VERNON & ASSOCIATES,                   LLC




                                                                                                                    000169
     Case 2:18-cr-00162-JLR Document 168-12 Filed 10/28/19 Page 15 of 19
                                                Page 15 of 19



              MR.    VELETANLIC:           Yeah.


              UNIDENTIFIED           SPEAKER:                I    was    like,       you’re       thinking


      about    --    I    said,    we   don’t     --    I    said,       first       of    all,    I   don’t


     understand what’s               going      on.     But       you’re       coming       up    to


      conspiracy          conclusions.


              HR.    VELETANLIC:           (Inaudible).


              UNIDENTIFIED           SPEAKER:          Ten       different          things       about    --


      it’s    like       whoa,    whoa,    whoa,       wait       a minute,          you    know.        The


      aliens       haven’t       come   down     and    implanted             something.           This    is


10    ridiculous.


11            HR.    VELETANLIC:           That’s       what Alex             said,       that    he’s    got


12    some    --


13            UNIDENTIFIED           SPEAKER:          So    --


14            MR.    VELETANLIC:           --    insane Alex             Jones       conspiracies


15    that’s       like

16            UNIDENTIFIED SPEAKER:                    Yeah.

17            MR.    VELETANLIC:           --    insane.


18            UNIDENTIFIED SPEAKER:                    Uh huh.

19            MR.    VELETANLIC:           I    don’t       --    I    can’t    even begin to


2o   understand,           you know.           And told me             like          sent me       an email


21    like,    "Trying       to     contact      Greg.           Have Brown people                call me.


22    Otherwise,          good    luck."


23            UNIDENTIFIED           SPEAKER:          Yeah.

24            MR.    VELETANLIC:           I was       like,          what    the    luck.        So here’s

25
                                 CATHERINE H.    VERNON      & ASSOCIATES,          LLC




                                                                                                                000170
     Case 2:18-cr-00162-JLR Document 168-12 Filed 10/28/19 Page 16 of 19
                                                      Page 16 of 19



              UNIDENTIFIED SPEAKER:                          So    and that’s why he’s                      like,

      can          how do       I    get       in contact with John?                       I    said,       I   don’t


      know.        I    said,       but    I    said,    why would --                   you know,       don’t


     why would you do                 that?           What       are    you going to do by trying


      to    call       that office?

              HR.      VELETANLIC:               He might have                   even --       yeah,    he might


     have     even       (Inaudible).

              UNIDENTIFIED SPEAKER:                          You know what                I mean?           I   don’t


      think so,         but     --

10            HR.      VELETA_NLIC:              --    (Inaudible)                didn’t       call    anyone         and


11    that he won’t             try or do             anything.                 And how do       I    get


12            UNIDENTIFIED SPEAKER:                          (Inaudible)                trust me.

13            MR.      VELETA_NLIC:              -- my stuff                from him?


14            UNIDENTIFIED SPEAKER:                          I    did the best             I    could.           So

15            MR.      VELETANLIC:               That’s          the problem.              How do       I       get my


16    stuff    from him?

17            UNIDENTIFIED                SPEAKER:           Well,          I    don’t    know.


18            HR.      VELETANLIC:               That’s          the    situation          (Inaudible).


19            UNIDENTIFIED                SPEAKER:           I    --    I       don’t    know.


2o            MR.      VELETA_NLIC:              You    know,          so       and   from prison


21    (Inaudible)

22            UNIDENTIFIED SPEAKER:                          Alex told me he                         he went

23    there    and talked to him.                       And he          goes,         "Jerry is        all       calm.


24    So don’t worry about                      it."     I       said,          okay.     I’ll       trust       you.


25            HR.      VELETANLIC:              When     --       when          did he    say    that?          When
                                CATHERINE H.           VERNON & ASSOCIATES,                LLC




                                                                                                                            000171
     Case 2:18-cr-00162-JLR Document 168-12 Filed 10/28/19 Page 17 of 19
                                   Page 17 of 19



      did Alex say that?

           UNIDENTIFIED SPEAKER:        Oh, end of the workday, you

      know, five, six o’clock.      Something like that.

           MR. VELETANLIC:      Yeah.    Okay.

           UNIDENTIFIED SPEAKER:        So.

           MR. VELETANLIC:     All right.

           UNIDENTIFIED SPEAKER:        I did what I could, man.

     Really.

           MR. VELETANLIC:      (Inaudible) yeah.          This is a serious

i0    thing.     I -- I -- I have never -- I have never seen this

ii    coming.    This is absolute insanity, J.

12         UNIDENTIFIED SPEAKER:        Uh huh.

13         MR. VELETANLIC:      Okay.    I just wanted to double check

14    on this.    And all right.    All right.          I’m gonna let you go.

15   And yeah, dude.

16         UNIDENTIFIED SPEAKER:        Well, you know, someday.        It’s

17    just a matter of --

18         MR. VELETANLIC:     Wow, dude.        Wow.    Wow.

19         UNIDENTIFIED SPEAKER:              when we write the book --

2o         MR. VELETANLIC:      Yeah.

21         UNIDENTIFIED SPEAKER:              and get it published.     Oh,

22   my.

23         MR. VELETANLIC:      Oh, my god.

24         UNIDENTIFIED SPEAKER:        There’s gonna be so many

25    different crazy chapters in this thing.
                       CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                                000172
     Case 2:18-cr-00162-JLR Document 168-12 Filed 10/28/19 Page 18 of 19
                                   Page 18 of 19



           MR. VELETA_NLIC:     He has actually single-handedly tried

      to prevent me from ever getting out of here.             That’s how --

           UNIDENTIFIED SPEAKER:        Why?

           MR. VELETA_NLIC:     -- (Inaudible) it is.         And I have

      told him that.

           UNIDENTIFIED SPEAKER:        Why?

           MR. VELETANLIC:      Okay.    I -- yeah.

           UNIDENTIFIED SPEAKER:        Whatever.

           MR. VELETA_NLIC:     It’s that big.       It’s that big.    Okay.

i0    I’m gonna let you go.      We’re gonna talk later.

ii         UNIDENTIFIED SPEAKER:        All right.    Cool.

12         MR. VELETANLIC:      Bye.

13         UNIDENTIFIED SPEAKER:        Take care.

14          (END OF RECORDING)

15

16

17

18

19

2o

21

22

23

24

25
                       CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                               000173
Case 2:18-cr-00162-JLR Document 168-12 Filed 10/28/19 Page 19 of 19
                                                 Page 19 of 19



                                   CERTIFICATE


 STATE       OF WASHINGTON             )
                                       )        ss.
 County       of    PIERCE             )


         I,    the      undersigned,                 do   hereby     certify:


         That       the    foregoing Audio                   Transcription               of   the     above


was     transcribed under my                         direction;         that       the    transcript          is


 a    full,    true       and    complete             transcript         of    the       proceedings,


 including          all    questions,                objections,        motions           and


 exceptions;             except    for          those       portions         shown       as   Inaudible,


 if    any;


         That       I    am not    a       relative,          employee,            attorney          or


 counsel       of       any party          to    this       action      or    relative          or    employee


 of    any    such       attorney          or    counsel,         and    that       I    am not


 financially             interested             in    the    said    action         or    the    outcome


 thereof;           That    I    am herewith                delivering         the       same    to AUSAs


 Thomas       Woods       and Matthew                Diggs    for    filing.



         IN WITNESS             WHEREOF,             this    21st    Day      of    June,       2019.




                            /s/    Adrienne               Kuehl
                           Adrienne              Kuehl,       Residing
                           At     Tacoma,             Washington.




                           CATHERINE H.              VERNON   & ASSOCIATES,             LLC




                                                                                                                   000174
